PALMORE, Justice.
Alvin Eugene Malone appeals from a judgment entered pursuant to a jury verdict finding him guilty under three counts of armed robbery, KRS 433.140. His single contention is that he was entitled to a directed verdict of acquittal because the evidence was not sufficient to show that anything of value had been taken from the victims, hence there had been no “robbery.”
The incident took place at an automobile repair shop in Louisville owned by Frank Deboy. The persons alleged to have been robbed were Deboy, Michael Morris, and Phillip Duvall. Morris, accompanied by Duvall, had come to the shop for the purpose of buying an automobile. According to the testimony of the prosecuting witnesses, Morris had just paid Deboy $225 for the car and the three men were sitting in the office when three men armed with pistols entered the building, “made every one of us clear our pockets out and then locked us in the bathroom.” Deboy testified that the appellant, Malone, was one of the armed men and “was standing right in front of me while another one went through my pockets.”
Duvall testified that “they took money out of our pockets,” but was not asked and did not say how much was taken from him. Morris testified that he had only $2 after having paid Deboy $225 for the car and that the $2 was taken from him. Although Deboy testified that Morris “had just paid me and we were sitting in the office,” he was not asked and did not say what he had done with the money, whether it was taken or, in fact, whether any money or other items of value were in his pockets when they were gone through by the robbers. The closest he came to saying that money had been taken from him personally was in answering the question, “And then what happened, if anything, after they took your money?” (Emphasis added.) His reply was, “they took off runnin’ out the door,” etc.
To be brief, we think the evidence was sufficient to justify an inference that money had been taken from each of the three victims of the assault and to support the instruction on armed robbery under each of the three counts.
The judgment is affirmed.
All concur.